Citation Nr: 1307194	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-39 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $11,446.00 due to the retroactive removal of a dependent spouse was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to September 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that removed M.V.L. as the Veteran's dependent spouse, effective November 1, 2001. 

Issues Not on Appeal

The Board notes that the Veteran submitted a request of waiver of overpayment of the $11,446.00 created from the retroactive removal his dependent spouse, M.V.L., which was denied by the VA Committee on Waivers and Compromises in a June 2009 administrative determination.  The Veteran did not appeal the denial of his request and that issue is not on appeal.  

Based on statements from the Veteran dated in October 2008 and February 2009, it appears that he has raised a claim for entitlement to aid and attendance for his spouse.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 1984 letter, the RO informed the Veteran that he had been awarded additional benefits for his spouse, M.V.H., and he was informed that he should promptly inform VA of any change in the status of his dependent.  He was provided a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment. 

2.  In October 2001, the Veteran and M.V.H. divorced. 

3.  In a June 2002 award letter, the Veteran was advised of a compensation award and of the fact that his award included additional compensation for M.V.H. as a dependent spouse.

3.  Even assuming the Veteran verbally notified a VA employee of his divorce from M.V.H. during the course of discussing receiving medical treatment and in regard to a child's education benefits, he remained at fault in continuing to accept the VA benefits at the same amount, despite being aware that his benefits would be adjusted in the event of a change in dependency status.

4.  The Veteran married L.D.H. in November 2005. 

5.  The Veteran formally notified the RO of his divorce from M.V.L., and he married L.D.H. in October 2008. 

6.  The RO removed M.V.L. from the Veteran's award of VA disability compensation benefits effective November 1, 2001, and this action of the RO resulted in the creation of an overpayment.


CONCLUSION OF LAW

The creation of an overpayment of $11, 446 from the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, M.V.L., was proper.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. §§ 3.500(b)(1), and 3.501(d)(2) (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assists 

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  

There are some claims to which VCAA does not apply. The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.   See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  As such, no further action is required pursuant to the VCAA.

2. Validity of Debt Created 

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated appropriately to receive additional compensation for a spouse. 

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2). 

An effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b). 

The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term "award or increased award" means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income.  38 U.S.C.A. § 5111(a), (d).

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C. § 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a(a) (same); 38 U.S.C. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); see also Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The United States Court of Appeals for Veterans Claims (Veterans Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000). 

In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  Where, however, an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).

In an April 1998 letter, the RO informed the Veteran that he had been awarded benefits for his dependent spouse, M.V.H., and the letter specifically informed the Veteran that he should promptly inform the RO of any change in the status of his dependents.  He was provided with a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment that would need to be repaid.

In October 2001, the Veteran and M.V.H. divorced.  The Veteran contends that he notified the RO shortly thereafter of this change in status and then later again when being medically treated by VA personnel.  The Veteran also asserts that he again notified the RO of the change in his status during telephone conversations on two separate occasions when his son applied for Chapter 35 benefits for school.  See August 2012 Travel Board hearing transcript, pages 4-6.  

A November 2001 VA treatment record shows that within a social history notation, it was noted that the Veteran reported that he was divorced.  This treatment note was printed and associated with the Veteran's claims folder on June 25, 2002 in conjunction with the Veteran's claim for a total disability rating due to individual employability (TDIU).   

In a June 27, 2002 letter, the RO notified the Veteran that he had been award TDIU and he was being compensated as a veteran with two dependents, for J., his son, and for M.V.H., his wife.  He was also advised that he should inform VA right away if there is any change in his marital status.  He was again provided with a VA Form 21-8764 which reiterated information about his benefits.  The Veteran took no formal action, such as submitting his divorce decree, subsequent to his receipt of this notice.  He continued to accept payment at the same amount which was based on two dependents. 

He married L.D.H., his current spouse, in October 2005.  

The Veteran filed an increased rating claim in October 2006.  During a June 2007 VA examination, the Veteran informed the examiner that he had divorced.  This information was reviewed by the RO, when it denied his increased rating claim in a June 2007 rating decision.  There was no mention of reporting changes in marital status on the notice letter. 

The Veteran took no further action until September 2008, when he spoke with a RO agent during a telephone conversation when he again informed the RO of his change in status with his divorce from M.V.H. and his marriage to L.D.H.  A report of contact memorandum documents that conversation between the Veteran and the RO employee.  The Veteran was notified that he must submit a completed Declaration of Status of Dependent, VA Form 21-686a, for his current spouse L.D.H. and that an overpayment was created for the retroactive removal of M.V.H. from his benefits. 

The Board emphasizes that the issue on appeal is the validity of the debt, and not a request for waiver of recovery of the overpayment.  The later issue involves a weighing of equities, including weighing the degree of fault on the part of the Veteran in the creation of the debt and the degree of fault on the part of VA.  Here, however, for a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  As noted, administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  

After having carefully reviewed the evidence of record, the Board finds that the overpayment of $11, 466 from the retroactive removal of the dependent spouse, M.V.H. was properly created.  In other words, the creation of the overpayment was valid.

Here, the evidence of record clearly shows that there was a period of time between the divorce and remarriage when the Veteran continued to receive benefits for a spouse when he did not have a spouse.  While the Veteran remarried in November 2005 to L.D.H., he did not formally submit a claim for her as his dependent until October 2008.  38 C.F.R. § 3.401(b).  As such, the Veteran was not legally entitled to receive benefits for a dependent spouse between November 1, 2001 and November 1, 2008.  See Id. 

The Board is sympathetic to the Veteran's argument, which is essentially that VA committed administrative error in not removing M.V.H. from his award when he verbally informed VA employees.  For example, the record reflects that the Veteran did inform his treating VA provider of his divorce shortly thereafter.  This is documented in the November 2001 VA treatment record.  In addition, the Veteran also informed the VA examiner during the June 2007 VA examination, which is also documented in the record.  In addition, the Veteran has credibly testified that he informed RO employees that he was divorced from M.V.H. on two separation occasions during the course of verbal conversations in conjunction with his son's Chapter 35 benefits.  However, even presuming that mentioning his divorce on those dates put VA on constructive notice so as to warrant taking action to remove M.V.H. from his award, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  The Board cannot make that determination in this case. 

The Veteran had been informed as early as 1998 that the failure to promptly notify VA of a dependency change "will result in the creation of an overpayment in your account."  He was reminded in the June 2002 award letter that he was receiving additional compensation for a dependent and that he needed to report any change in his dependency status.  He did not respond to this letter.  Furthermore, during the Veteran's Regional Office hearing, his current wife testified that the VA employee they spoke with during the second conversation regarding education benefits specifically inquired as to why they had not advised VA of his divorce earlier.  When that individual was informed that they had, the VA employee allegedly indicated that he would send the Veteran appropriate paperwork because the removal of M.V.H. as his spouse had not been formally done.  Thus, even if that VA employee failed to send the subsequent paperwork as the Veteran and his spouse allege, it is clear that the Veteran had actual knowledge of the fact that his monthly benefit was higher because he had a dependent spouse even though he was currently unmarried, but he took no follow-up action to remedy the matter.  

In other words, the Veteran shares a significant degree of fault in continuing to retain the VA benefits at the same amount, despite being aware that his benefits would have been adjusted due to the change in dependency status.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997)(while VA may have been on constructive notice that widow had remarried and that further investigation might have averted an overpayment, such VA error did not excuse the continued acceptance of dependency and indemnity compensation payments where widow was in receipt of rules governing payment of such compensation).  Here, the Veteran continued to receive additional monthly compensation payments for a dependent spouse after his divorce from M.V.H. to which he was not entitled to from VA well after he knew that such receipt was in error.  The Veteran's knowledge that he was possibly receiving erroneous payment relieves VA of sole administrative error.  

The Board recognizes that, in a written statement received in February 2009, the Veteran's spouse reported that they had actually sent a copy of the divorce degree following their second telephone conversation with a VA employee.  The Board notes, however, that such assertion was not put forth at either subsequent VA hearing, and, in fact, the testimony presented suggested that the first occasion in which an actual divorce decree was sent to VA was in 2008, when the formal notice was received that gave rise to this appeal.  Therefore, the Board finds the isolated assertion in the February 2009 that an earlier copy of the divorce decree was sent in to not be credible.

Moreover, the Board notes that the Veteran has pointed vaguely to other occasions that he believes he verbally advised VA employees of his status, although he cannot recall the precide dates or subject matter of these telephone conversations or medical appointments.  Given the vague nature of such recollections, which appear to be based as much on an assumption that the matter probably came up as an actual recollection that it did, the Board cannot accept them as credible evidence that the Veteran notified VA his change in status.  Furthermore, even presuming that the matter of his marital status did come up in passing on occasion, as discussed above, the evidence still indicates that he was aware or should have been aware that he was continuing to receive payments following his notifying VA employees of his divorce.  However, he took no corrective action to rectify the erroneous payments until after VA informed him that he was subject to an overpayment.  To the contrary, by the Veteran's own description, it appears that the matter only ever came up in passing while discussing other matters, rather than as a result of a direct attempt by him to cease the additional payment for M.V.H.  As discussed above, it cannot be said that the Veteran was unaware that the payments are erroneous, and the Veteran continued to accept payment well after he was informed that he was erroneously continuing to be paid for a dependent spouse after his divorce. 

Accordingly, as the Veteran was not legally entitled to the benefits he received, and it cannot be said that the Veteran was unaware that his payments were erroneous; the debt incurred as a result of an overpayment of VA benefits is valid.

The Board also notes that, during the July 2012 hearing, the Veteran admitted that he should not be entitled to receive payments when he was unmarried; however, he believes that he was entitled those payments upon his marriage to L.D.H. in November 2005.  See Travel Board hearing transcript, page 6.  The Veteran has not asserted, and the evidence of record does not indicate, that he submitted evidence to VA of his marriage to L.D.H. prior to October 2008.  The effective date is the date notice is received of the dependent's existence, which in this case, was in October 2008.  38 C.F.R. § 3.401(b).  As such, payment commenced for dependent spouse, L.D.H. on November 1, 2008, the first day of the calendar month following entitlement to the award.  38 U.S.C.A. § 5111(a), (d).

The law is clear that the Veteran's right to receive additional disability compensation with respect to M.V.H. ceased after their divorce in November 2001. The law is equally clear that, in order to have regained entitlement to additional compensation for a dependent spouse, the Veteran was required to file a claim to identify his new wife.  The effective date would have been the month after the remarriage had he so filed within one year of remarrying.  In this case, more time had elapsed and the effective date is the date that notice was received.  38 C.F.R. § 3.401(b).  

The Board is sympathetic to the Veteran's contentions that he believes he should not be considered to be receiving additional benefits for a spouse for a period of time when he was in fact married.  Unfortunately, VA controlling law and regulations prohibit him being paid additional benefits during that period of time. Thus, the Board finds that the overpayment in this case was properly created.  To the extent that the Veteran feels this is unfair due to partial fault on the part of VA, that argument pertains to a claim for a waiver of the recovery of the debt, which was denied in an unappealled June 2009 administrative decision. 


ORDER

As the creation of an overpayment of VA compensation benefits in the amount of $11,446.00 due to the retroactive removal of the Veteran's additional disability compensation benefits for a dependent spouse, M.V.H., effective November 1, 2001, was proper and the appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


